Citation Nr: 0736768	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-31 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including as a result of exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The appellant served in the Army National Guard and was on 
active duty for training from June 1972 to August 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, that denied 
service connection.  

In his August 2004 substantive appeal, the appellant 
initially requested a personal hearing before a Veterans Law 
Judge at the RO, but in September 2004, he withdrew his 
request for a hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the appellant's claim so that he is afforded every possible 
consideration.

In his July 2003 claim for service connection, the appellant 
indicated that he currently receives disability payments from 
the Social Security Administration (SSA).  Moreover, in 
December 2003, in response to the RO's October 2003 letter 
notifying him of what evidence he needed to substantiate his 
claim, he authorized the release of his SSA records.  
Although VA has a duty to assist a claimant in obtaining 
evidence to substantiate his claim (see 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007)), nothing in the claims 
folder indicates that the RO requested SSA records.  
Accordingly, a remand is necessary in order to obtain those 
records.  

Additionally, the appellant has not been advised of the 
evidence necessary to establish the degree of disability or 
effective date of a service connection award pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Such notice 
should provided to him.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a letter that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Make arrangements to obtain the 
administrative and medical records 
relating to the appellant's Social 
Security Administration disability claim 
and associate them with the claims file.  

3.  Then, readjudicate the issue on 
appeal.  If the claim remains denied, 
provide the appellant and his 
representative with a supplemental 
statement of the case.  Allow an 
appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


